Judgment, Supreme Court, New York County, entered on June 23, 1971, unanimously modified, on the law, to the extent of striking therefrom so much of the second decretal paragraph as dismisses the complaint and substituting therefor a declaration that plaintiff had no existing and enforceable contractual right to sabbatical leave prior to the effective date of section 82 of the Civil Service Law and that said section prohibits the Board of Higher Education from granting sabbatical leave for a period of one year commencing July 1, 1971; and, as so modified, the judgment is affirmed, without costs and without disbursements. Special Term correctly determined that the defendant may net be compelled to grant sabbatical leaves. However, Special Term erroneously dismissed the complaint because plaintiff was not entitled to the declaration sought by it. Instead, a declaration should have been granted in defendant’s favor as above indicated (New York Sporting Arms Assn. v. City of New York, 31 A D 2d 793). Appeal from order, Supreme Court, New York County, entered on July 28, 1971, unanimously dismissed, without costs and without disbursements. Concur—Capozzoli, J. P., McGivern, Murphy, Steuer and Eager, JJ. [67 Misc 2d 648.]